                Case 2:21-sw-00126-DB Document 2 Filed 02/24/21 Page 1 of 2

 1 MCGREGOR W. SCOTT
   United States Attorney
 2 SAM STEFANKI                                                                    FILED
   Assistant United States Attorney                                               Feb 24, 2021
 3 501 I Street, Suite 10-100                                                  CLERK, U.S. DISTRICT COURT
                                                                             EASTERN DISTRICT OF CALIFORNIA

   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff

 7
   United States of America                                   SEALED
 8                               IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10 IN RE:                                                CASE NO.        2:21-sw-0126 DB
11 THE MATTER OF THE SEARCH OF                           APPLICATION FOR ORDER COMMANDING
   INFORMATION ASSOCIATED WITH                           FACEBOOK NOT TO NOTIFY ANY PERSON OF
12 FACEBOOK USER ID 100011985227160                      THE EXISTENCE OF SEARCH WARRANT
   THAT IS STORED AT PREMISES
13 CONTROLLED BY FACEBOOK
                                                         UNDER SEAL
14

15          The United States requests that the Court order Facebook, Inc. (“Facebook”) not to notify any

16 person (including the subscribers and customers of the account listed in the search warrant) of the

17 existence of the attached search warrant for 180 days from the date of the Court’s Order.

18          Facebook is a provider of an electronic communication service, as defined in 18 U.S.C.

19 § 2510(15), and/or a remote computer service, as defined in 18 U.S.C. § 2711(2). Pursuant to 18 U.S.C.

20 § 2703, the United States obtained the attached search warrant, which requires Facebook to disclose

21 certain records and information to the United States. This Court has authority under 18 U.S.C.

22 § 2705(b) to issue “an order commanding a provider of electronic communications service or remote

23 computing service to whom a warrant, subpoena, or court order is directed, for such period as the court

24 deems appropriate, not to notify any other person of the existence of the warrant, subpoena, or court

25 order.” Id.

26          In this case, such an order would be appropriate because the attached search warrant relates to an

27 ongoing criminal investigation, the scope and focus of which is neither public nor known to all of the

28 target of the investigation, and its disclosure may alert the target to the ongoing investigation.


      APPLICATION FOR ORDER                               1
                Case 2:21-sw-00126-DB Document 2 Filed 02/24/21 Page 2 of 2

 1 Accordingly, there is reason to believe that notification of the existence of the attached search warrant

 2 will seriously jeopardize the investigation or unduly delay a trial, including by giving the targets an

 3 opportunity to destroy or tamper with evidence, change patterns of behavior, intimidate potential

 4 witnesses, or endanger the life or physical safety of an individual. See id. § 2705(b). Some of the

 5 evidence in this investigation is stored electronically. If alerted to the existence of the search warrant,

 6 the subjects under investigation could destroy that evidence.

 7          WHEREFORE, the United States respectfully requests that the Court grant the attached Order

 8 directing Facebook not to disclose the existence or content of the attached search warrant for 180 days

 9 from the date of the Court’s order, except that Facebook may disclose the attached search warrant to an

10 attorney for Facebook for the purpose of receiving legal advice.

11          The United States further requests that the Court order that this application and any resulting

12 order be sealed until further order of the Court. As explained above, these documents discuss an

13 ongoing criminal investigation that is neither public nor known to all of the targets of the investigation.

14 Accordingly, there is good cause to seal these documents because their premature disclosure may

15 seriously jeopardize that investigation.

16

17    Dated: February 23, 2021                               MCGREGOR W. SCOTT
                                                             United States Attorney
18

19                                                     By: /s/ SAM STEFANKI
                                                           SAM STEFANKI
20                                                         Assistant United States Attorney
21

22

23

24

25

26

27

28


      APPLICATION FOR ORDER                              2
